DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 23, 33 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 23, 33 recite “disposed at a fixed angle in a sagittal plane of a patient body” which positively recites the human body. It is suggested to recite “disposed at a fixed angle in a sagittal plane of a patient body when implanted” or recite “disposable” to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39-40 each recite “the second rod is disposed entirely in a first plane” and “the first rod is disposed entirely in a second plane” which is not physically possible given that the first and second rods are physical objections with a dimension while a plane is dimensionless. While a physical rod would extend through a plane, there would also be a portion of the rod (above and/or below the plane) that would be outside of the plane. Clarification is requested. The examiner will treat this as the first and second planes extends entirely through its respective rod. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 in view of Whipple US 9,451,994.
Regarding Claim 21, Carruth discloses a spinal construct (Fig 1a) comprising a bone screw comprising a receiver, the receiver comprising spaced apart arms defining a first implant cavity (see Fig below); 
a first spinal rod configured for disposal in the first implant cavity (see Fig below); and a connector including a first section and a second section (see Fig below), the first section comprising a sleeve defining a recess configured for disposal of the receiver (see Fig below), 
the second section comprising an extension defining a second implant cavity configured for disposal of a second spinal rod (see Fig below).

    PNG
    media_image1.png
    676
    970
    media_image1.png
    Greyscale

Regarding Claim 25, Carruth discloses the extension comprises an arm and a hook extending from a distal end of the arm, an inner surface of the arm and an inner surface of the hook defining the second implant cavity (see Fig below).


    PNG
    media_image2.png
    463
    652
    media_image2.png
    Greyscale


Regarding Claim 26, Carruth discloses a coupling member configured for engagement with the sleeve when the receiver is disposed in the recess (see Fig above in claim 21).
Regarding Claim 27, Carruth discloses the bone screw comprises a threaded shaft (see Fig above in claim 21) coupled to the receiver such that the shaft is rotatable relative to the receiver (paragraph 62, bone screw can be polyaxial).
Regarding Claim 28, Carruth discloses the extension extends from a wall of the sleeve (see Fig below).

    PNG
    media_image3.png
    365
    465
    media_image3.png
    Greyscale

Carruth discloses the first and spinal rods can be offset from each other when the first spinal rod is disposed in the first implant cavity and the receiver is disposed in the recess (paragraph 71) but does not disclose the second spinal rod extends non-parallel to the first spinal rod when the first spinal rod is disposed in the first implant cavity and the receiver is disposed in the recess.
Whipple discloses a similar connector (Fig 1, 7-7c) with first and second sections (see Fig 1, 7-7c), the first section coupled to a first spinal rod (#102) via a first implant cavity (#113b), the second section defining a second spinal implant cavity (#15) for a second spinal rod (#101), the connector can be generally straight such that the second spinal rod extends parallel to the first spinal rod (as seen in Fig 7-7a, Col 6 lines 60-67, Col 8 lines 1-12). Alternatively, the connector can be bent such that the second spinal rod extends non-parallel to the first spinal rod (as seen in Fig 7-7a, Col 6 lines 60-67, Col 8 lines 1-12, non-parallel and oriented at angle β),  wherein this configuration allows the first and second spinal rods to be placed in a desired orientation depending on the patient (Col 8 lines 1-12).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the connector of Carruth have the first and second sections are slightly bent relative to each other such that the second spinal rod extends non-parallel to the first spinal rod when the first spinal rod is disposed in the first implant cavity and the receiver is disposed in the recess in view of Whipple above because this provides a known configuration for the first and second spinal rods to be offset from each other and place them in a desired orientation depending on the patient.

Regarding Claim 22, Carruth as modified discloses the extension is oriented at an angle offset to the sleeve (with the modification above in claim 21, the extension would also be at an angle β, discussed in Whipple above, offset to the sleeve) .

Regarding Claim 23, Carruth as modified discloses the angle is disposed at a fixed angle (with the modification as discussed above in claim 21, the first and second sections are bent at a fixed “angle β”, discussed in Whipple above) in a sagittal plane of a patient body (the connector is able to be placed on or around a patient such that the fixed angle is in a sagittal plane of the patient).

Regarding Claim 24, Carruth as modified discloses sleeve comprises a first wall having opposite top and bottom surfaces, an inner surface of the first wall defining a portion of the recess (see Fig below of Carruth);
 the extension comprises a second wall having opposite top and bottom surfaces, an inner surface of the second wall defining a portion of the second implant cavity (see Fig below of Carruth); and the top surface of the second wall extends at an acute angle relative to the top surface of the first wall (with the modification above to have the first and sections bent, the top surfaces of the first and second wall would also be at an acute “angle β”, discussed in Whipple above) and the bottom surface of the second wall extends at an acute angle relative to the bottom surface of the first wall (with the modification above to have the first and sections bent, the bottom surfaces of the first and second wall would also be at an acute “angle β”, discussed in Whipple above).


    PNG
    media_image4.png
    478
    803
    media_image4.png
    Greyscale

Regarding Claim 29, Carruth as modified discloses the second implant cavity extends at an acute angle relative to the first implant cavity when the receiver is disposed in the recess (with the modification above to have the first and sections bent, the second implant cavity would also extend at acute “angle β”, discussed in Whipple above, relative to the first implant cavity when the receiver is in the recess).

Regarding Claim 30, Carruth as modified discloses the second implant cavity is fixed relative to the first implant cavity when the receiver is disposed in the recess (Fig 1a in Carruth) and extends at an acute angle relative to the first implant cavity when the receiver is disposed in the recess (with the modification above to have the first and sections bent, the second implant cavity would also extend at acute “angle β”, discussed in Whipple above, relative to the first implant cavity when the receiver is in the recess).

Claims 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 in view of Whipple US 9,451,994.
Regarding Claim 31, Carruth discloses a spinal construct (Fig 1a) comprising a bone screw comprising a receiver and a threaded shaft (see Fig below) coupled to the receiver such that the shaft is rotatable relative to the receiver (paragraph 62, bone screw can be polyaxial), the receiver comprising spaced apart arms defining a first implant cavity (see Fig below); 
a first spinal rod configured for disposal in the first implant cavity (see Fig below); and a connector including a first section and a second section (see Fig below), the first section comprising a sleeve defining a recess configured for disposal of the receiver (see Fig below), 
the second section comprising an extension defining a second implant cavity configured for disposal of a second spinal rod (see Fig below); and
a coupling member configured for engagement with the sleeve when the receiver is disposed in the recess (see Fig below).

    PNG
    media_image1.png
    676
    970
    media_image1.png
    Greyscale

Regarding Claim 35, Carruth discloses the extension comprises an arm and a hook extending from a distal end of the arm, an inner surface of the arm and an inner surface of the hook defining the second implant cavity (see Fig below).


    PNG
    media_image2.png
    463
    652
    media_image2.png
    Greyscale


Regarding Claim 36, Carruth discloses the extension extends from a wall of the sleeve (see Fig below).

    PNG
    media_image3.png
    365
    465
    media_image3.png
    Greyscale

Carruth discloses the first and spinal rods can be offset from each other when the first spinal rod is disposed in the first implant cavity and the receiver is disposed in the recess (paragraph 71) but does not disclose the second spinal rod extends non-parallel to the first spinal rod.
Whipple discloses a similar connector (Fig 1, 7-7c) with first and second sections (see Fig 1, 7-7c), the first section coupled to a first spinal rod (#102) via a first implant cavity (#113b), the second section defining a second spinal implant cavity (#15) for a second spinal rod (#101), the connector can be generally straight such that the second spinal rod extends parallel to the first spinal rod (as seen in Fig 7-7a, Col 6 lines 60-67, Col 8 lines 1-12). Alternatively, the connector can be bent such that the second spinal rod extends non-parallel to the first spinal rod (as seen in Fig 7-7a, Col 6 lines 60-67, Col 8 lines 1-12, non-parallel and oriented at angle β),  wherein this configuration allows the first and second spinal rods to be placed in a desired orientation depending on the patient (Col 8 lines 1-12).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the connector of Carruth have the first and second sections are slightly bent relative to each other such that the second spinal rod extends non-parallel to the first spinal rod when the first spinal rod is disposed in the first implant cavity and the receiver is disposed in the recess in view of Whipple above because this provides a known configuration for the first and second spinal rods to be offset from each other and place them in a desired orientation depending on the patient.

Regarding Claim 32, Carruth as modified discloses the extension is oriented at an angle offset to the sleeve (with the modification above in claim 21, the extension would also be at an angle β, discussed in Whipple above, offset to the sleeve) .

Regarding Claim 33, Carruth as modified discloses the angle is disposed at a fixed angle (with the modification as discussed above in claim 21, the first and second sections are bent at a fixed “angle β”, discussed in Whipple above) in a sagittal plane of a patient body (the connector is able to be placed on or around a patient such that the fixed angle is in a sagittal plane of the patient).

Regarding Claim 34, Carruth as modified discloses sleeve comprises a first wall having opposite top and bottom surfaces, an inner surface of the first wall defining a portion of the recess (see Fig below of Carruth);
 the extension comprises a second wall having opposite top and bottom surfaces, an inner surface of the second wall defining a portion of the second implant cavity (see Fig below of Carruth); and the top surface of the second wall extends at an acute angle relative to the top surface of the first wall (with the modification above to have the first and sections bent, the top surfaces of the first and second wall would also be at an acute “angle β”, discussed in Whipple above) and the bottom surface of the second wall extends at an acute angle relative to the bottom surface of the first wall (with the modification above to have the first and sections bent, the bottom surfaces of the first and second wall would also be at an acute “angle β”, discussed in Whipple above).

    PNG
    media_image4.png
    478
    803
    media_image4.png
    Greyscale


Regarding Claim 37, Carruth as modified discloses the second implant cavity extends at an acute angle relative to the first implant cavity (with the modification above to have the first and sections bent, the second implant cavity would also extend at acute “angle β”, discussed in Whipple above, relative to the first implant cavity when the receiver is in the recess).

Regarding Claim 38, Carruth as modified discloses the second implant cavity is fixed relative to the first implant cavity when the receiver is disposed in the recess (Fig 1a in Carruth) and extends at an acute angle relative to the first implant cavity (with the modification above to have the first and sections bent, the second implant cavity would also extend at acute “angle β”, discussed in Whipple above, relative to the first implant cavity when the receiver is in the recess).
Regarding Claim 39, Carruth as modified discloses wherein the second spinal rod is disposed entirely in a first plane when the second spinal rod is disposed in the second implant cavity (Fig 1b of Carruth where the first plane is defined by axis A2 and A4) and the first spinal rod is disposed entirely in a second plane (Fig 1b of Carruth where the second plane is defined by axis A1 and A3), the second plane being offset relative to the first plane (with the modification in view of Whipple to have the first and second sections bent offset from each other, the planes would also be offset by angle β, Fig 7b-7c, Col 6 lines 60-67, Col 8 lines 1-12 in Whipple, see also the rejection for claim 40 below).


Claims 40 are rejected under 35 U.S.C. 103 as being unpatentable over Carruth US 2018/0228518 in view of Whipple US 9,451,994.
Regarding Claim 40, Carruth discloses a spinal construct (Fig 1a) comprising: 
a bone screw comprising a receiver and a threaded shaft (see Fig below) rotatably disposed in the receiver (paragraph 62, bone screw can be polyaxial), the receiver comprising spaced apart arms defining a first implant cavity (see Fig below); 
a first spinal rod disposed in the first implant cavity (see Fig below); 
a connector including a first section and a second section, the first section comprising a sleeve defining a recess (see Fig below), the receiver being disposed in the recess (see Fig below), the second section comprising an extension defining a second implant cavity configured for disposal of a second spinal rod (see Fig below),
and coupling member configured for engagement with the sleeve when the receiver is disposed in the recess (see Fig below), wherein the second implant cavity is fixed relative to the first implant cavity (see Fig below).

    PNG
    media_image1.png
    676
    970
    media_image1.png
    Greyscale

Carruth discloses the first and spinal rods can be offset from each other (paragraph 71) but does not disclose the second spinal rod extends non-parallel to the first spinal rod; and, wherein the second implant cavity extends at an acute angle relative to the first implant cavity, and wherein the second spinal rod is disposed entirely in a first plane when the second spinal rod is disposed in the second implant cavity and the first spinal rod is disposed entirely in a second plane, the second plane being offset relative to the first plane.
Whipple discloses a similar connector (Fig 1, 7-7c) with first and second sections (see Fig 1, 7-7c), the first section coupled to a first spinal rod (#102) via a first implant cavity (#113b), the second section defining a second spinal implant cavity (#15) for a second spinal rod (#101), the connector can be generally straight such that the second spinal rod extends parallel to the first spinal rod (as seen in Fig 7-7a, Col 6 lines 60-67, Col 8 lines 1-12). Alternatively, the connector can be bent such that the second spinal rod extends non-parallel to the first spinal rod (as seen in Fig 7-7a, Col 6 lines 60-67, Col 8 lines 1-12); and, 
wherein the second implant cavity extends at an acute angle (angle β) relative to the first implant cavity (Fig 7b-7c, Col 6 lines 60-67, Col 8 lines 1-12) and
 wherein the second spinal rod is disposed entirely in a first plane when the second spinal rod is disposed in the second implant cavity (Fig 7b-7c, first plane extending along the longitudinal axis of the second spinal rod #101 and perpendicular to the page) and the first spinal rod is disposed entirely in a second plane (Fig 7b-7c, first plane extending along the longitudinal axis of the first spinal rod #102 and perpendicular to the page), the second plane being offset relative to the first plane (offset by angle β, Fig 7b-7c, Col 6 lines 60-67, Col 8 lines 1-12), wherein this configuration allows the first and second spinal rods to be placed in a desired orientation depending on the patient (Col 8 lines 1-12).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the connector of Carruth to have the first and second sections are slightly bent relative to each other such that the second spinal rod extends non-parallel to the first spinal rod; and, wherein the second implant cavity extends at an acute angle relative to the first implant cavity, and wherein the second spinal rod is disposed entirely in a first plane when the second spinal rod is disposed in the second implant cavity and the first spinal rod is disposed entirely in a second plane, the second plane being offset relative to the first plane in view of Whipple above because this provides a known configuration for the first and second spinal rods to be offset from each other and place them in a desired orientation depending on the patient.

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest of other connectors and connectors with first and second sections offset from each other. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773